Citation Nr: 0622859	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-16 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a right knee condition, 
claimed as secondary to the veteran's service connected left 
knee condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to September 
1990 and from January to February 1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in May 2002, which denied the claim of service 
connection.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current right knee 
disorder is causally related to his active service, or that 
arthritis was present within one year follow discharge from 
service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current right knee 
disorder is etiologically related to his service-connected 
left knee condition.


CONCLUSION OF LAW

The veteran's claimed right knee disorder was not incurred in 
or aggravated by service, and is not presumed to have been 
incurred in active service, nor is it 
proximately due to, the result of, or aggravated by a 
service-connected disorder.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in January 2002 and August 2003letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The claim was last readjudicated in March 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, state worker's 
compensation records, a hearing transcript, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
including those raised at the July 2003 RO hearing; service 
medical and personnel records; VA medical records and 
examination reports; and state worker's compensation records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran originally contended that his current right knee 
condition was caused by an in service trauma during a soccer 
game or was a result of parachute jumps in service.  He later 
argued that his right knee condition is due to his service 
connected left knee condition.  As will be explained below, 
however, the evidence of record does not establish that his 
current right knee condition was present during service, that 
arthritis was shown within one year of discharge, or that his 
right knee condition is related to his service connected left 
knee condition.

In correspondence received June 2002, the veteran indicated 
that his right knee was injured at the same time his left 
knee was injured.  According to his service medical records, 
this would have then occurred during a soccer game in Italy.  
However, this scenario was discounted by the veteran during 
his July 2003 hearing before the RO.  Correspondence from the 
veteran's representative, received in October 2002, only 
reflects the veteran's contention that he was discharged due 
to a bilateral knee condition.  Whatever the current posture 
of the veteran's contentions, the evidence contains no 
reference to a right knee disease or injury in service.  In 
correspondence from July 2003, the veteran said that a report 
from discharge in February 1991 would indicate that he was 
discharged due to a bilateral knee condition.  However, the 
February 1991 discharge document states that the veteran was 
non-deployable because of a medical condition, and all 
medical records from that time address a left knee condition, 
as opposed to a right knee disease or injury.  In addition, 
there is no competent medical evidence relating the veteran's 
current right knee condition to a disease or injury in 
service.

While the veteran's right knee was addressed in outpatient 
records from April 1991 and examined as part of a June 1991 
orthopedic examination, he was not diagnosed with or treated 
for a right knee condition at that time.  Moreover, the 
veteran indicated that he only had difficulty with his left 
knee at that time.  In an August 1997 treatment report, the 
veteran gave a history of right knee pain of six months 
duration.  The veteran provided a history of an injury in 
1991 to that knee while parachuting.  An x-ray at that time 
was negative for any bony abnormality.  The diagnosis at that 
time was right knee pain.  Soft tissue swelling of two weeks 
duration was noted in August 1998, which was subsequently 
drained.  

The veteran was diagnosed with a meniscal tear in 1999, and 
underwent arthroscopic surgery on the right knee in January 
2000.  Subsequently, the veteran suffered two work related 
right knee injuries when he was struck on the right knee in 
March 2001 resulting in a right patella tendon/ligament 
rupture with surgical repair, and a subsequent injury in 
March 2002 resulting in the need for patellar tendon repair.

The veteran stated in his July 2003 hearing that the 
increased symptomatology of the right knee directly followed 
surgery on his service-connected left knee in 1998 and is 
therefore a secondary condition.  As a lay person, however, 
he is not competent to provide evidence on the etiology of a 
medical disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran contends that a VA physician's assistant 
indicated that favoring the right leg after surgery on the 
left knee may be the cause of his right knee problems.  
However, no such opinion is in the record.  The Court has 
held that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions as to the secondary 
nexus, standing alone, do not provide a basis on which to 
grant his claim.  

The Board observes that there is no competent medical opinion 
supporting this theory of causation in the claims file, nor 
is there competent evidence linking his right knee condition 
to service.  While some medical records do mention a history 
of a parachute injury, the contemporaneous service medical 
records do not reveal any such injury to the right knee.  As 
such, more weight is assigned to those records.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).

In summary, the claims file contains no diagnosis or 
treatment of a right knee condition in service, nor was 
arthritis shown within one year of discharge.  In this 
regard, x-rays from 1997 were negative or arthritis of the 
right knee.  Moreover, there is no competent medical evidence 
of record that links the veteran's right knee condition to 
service or to his service-connected left knee condition.  
Accordingly, service connection for the veteran's right knee 
condition is denied on a direct, presumptive, and secondary 
basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Service connection for a right knee condition, claimed as 
secondary to the veteran's service connected left knee 
condition, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


